9 F.3d 421
63 Empl. Prac. Dec. P 42,743, 3 A.D. Cases128, 3 ADD 884,4 NDLR P 340
Milton O'BRYANT, Plaintiff-Appellant,v.CITY OF MIDLAND, Defendant-Appellee.
No. 93-8239.
United States Court of Appeals,Fifth Circuit.
Dec. 22, 1993.

John E. Gunter, Glen D. Aaron, II, Midland, TX, for plaintiff-appellant.
Richard D. Davis, Jr., Kristi F. Hyatt, Cotton, Bledsoe, Tighe & Dawson, Midland, TX, for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before POLITZ, Chief Judge, GARWOOD, Circuit Judge, and PARKER,* District Judge.
PER CURIAM:


1
Milton O'Bryant appeals the summary judgment dismissal of his claims based on a conclusion by the district court that the Americans with Disabilities Act (ADA) is not retroactive.


2
O'Bryant's complaint is based on actions allegedly taken by the defendant City of Midland in July 1990 and in July 1991 as a result of a disabling injury O'Bryant sustained in October 1989.  Congress specifically made the ADA effective with respect to state and local governments as of January 26, 1992.  The statute becomes effective as to private employers, depending on the number of employees, either on July 26, 1992, or July 26, 1994.  O'Bryant's complaint was filed on September 28, 1992.


3
Persuaded that Congress did not intend retroactivity for the ADA and perceiving no basis for concluding otherwise, we hold that the ADA is not to be given retroactive effect and, accordingly, AFFIRM.



*
 Chief Judge of the Eastern District of Texas, sitting by designation